The opinion of the court was delivered by
Bennett, J.
We think no objection can be raised as to the competency of the overseers of the poor of Guilford as witnesses, which would not apply to other inhabitants of the town. If they have an interest, it is but a corporate one; and such an objection is removed by statute.
The evidence of common prostitution is not admissible to impeach the character of Esther .Spears, as a witness. After two direct decisions upon this very point in our own courts, founded, as I think they are, upon authority, the question cannot be considered, with us, as an open one, whatever the decisions may have been in some of our sister states. See Greenl. Ev. 512, 513, and n. 3.
This prosecution, it is well settled, is but a civil action, the object of which is to obtain an order of filiation. It is not a case in which the statute has required a minute of the true day, month and year when the complaint was exhibited.
The result is, there is no error in the proceedings of the county court.